DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The extension release mechanism of Claims 1 and 14.  The corresponding structure is 108 in Fig 1 and the apparatus of Fig 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Chad Swantz on March 9, 2022.

The application has been amended as follows: 
REPLACE “The method of Claim 8” with --The method of Claim 9-- (Claim 10, Line 1).


Reasons for Allowance
Claims 1-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses an oxygen mask extension system comprising: an extension arm with one or more rotation pins; a guide block defining an extension shaft and one or more rotation channels, the one or more rotation channels engage the rotation pins and direct rotation of the extension arm while the extension arm travels linearly within the shaft; a telescoping arm disposed in the extension arm; and an extension release mechanism for releasing the telescoping arm when the extension arm has rotated into a final position.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 8 discusses a method of placing an oxygen mask within reach of a passenger, comprising: linearly extending an extension arm while simultaneously rotating the extension arm via a guide block; after the extension arm is in a final position, extending a telescoping arm; and releasing one of an oxygen mask or a pull flag connected to an oxygen mask.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 8.

Several prior art similar the claimed invention are discussed below.
Courter (US 4,154,237) discusses an apparatus comprising a spring cartridge extension device for laterally extending the oxygen masks.  Courter does teach the telescoping arm similar the instant invention.  However, Courter’s telescoping arm is triggered and moved in a completely different fashion from the instant invention.  The mechanism of Courter uses lanyards 38 and Teflon keepers 34 to release the telescoping arm upon the oxygen door 17 rotating (Courter: Figs 3-6).  It should be pointed out that the telescoping member is extending and compressing in one horizontal direction and does not rotate (Courter: Fig 1).  In the instant invention, the extension arm actually rotates from a folded position to an outward position when moving linearly within a shaft (Figs 1 and 3a show the rotational displacement of the extension arm).  Once the extension arm is fully rotated to a final position, it launches the telescoping arm outward to deliver the oxygen mask.  This is completely different from Courter as the telescoping member does not rotate or swing outwards like the instant invention.  Modifying Courter to have this behavior would be considered hindsight and would destroy the operation of the device.  Therefore, Courter does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Vogt (US 2006/0201510) discusses an inflatable lever for presenting an oxygen mask outward.
Westphal et al. (US 2005/0263156) discusses arms that hinge outward to allow a passenger to activate the mask from a faraway location.
Fischer (US 7,621,275) discusses covers that take the oxygen masks along with them and guide the tubes to the passengers.
Lakies (US 2019/0126078) discusses a device that has extendable arms with links that bring the mask outward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785